Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following oral stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and *283coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States is as follows: $26.50 per ton, United States funds, f. o. b. boat, Fort William.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $26.50 per ton, United States funds, f. o. b. boat, Fort William.
Judgment will be rendered accordingly.